Citation Nr: 0921585	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
May 31, 2008 for low back disability, and to a rating in 
excess of 20 percent beginning on that date.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic pulmonary condition, to include asthma, bronchitis, 
and breathing problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
January 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied a 
rating in excess of 10 percent for the Veteran's low back 
disability and denied reopening of the claim for entitlement 
to service connection for a pulmonary disability.  
Thereafter, in an October 2008 rating decision, the RO 
increased the rating for the Veteran's low back disability to 
20 percent, effective May 31, 2008.

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

With respect to the claim to reopen, the Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  

The issue of entitlement to service connection for a 
pulmonary disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to May 31, 2008 the Veteran's low 
back disability was manifested by no significant neurological 
impairment of either lower extremity; flexion of the 
thoracolumbar spine was not limited to less 60 degrees or 
less, there was no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, and 
the disability was not productive of incapacitating episodes 
of at least two weeks for any year pertinent to this claim.

2.  For the period beginning on May 31, 2008, the Veteran's 
low back disability has been manifested by no significant 
neurological impairment of either lower extremity; flexion of 
the thoracolumbar spine has been not limited to 30 degrees or 
less, and the disability has been not productive of 
incapacitating episodes of at least four weeks for any year 
pertinent to this claim.

3.  Service connection for a chronic pulmonary condition, to 
include asthma, bronchitis, and breathing problems, was 
denied in an unappealed August 2003 rating decision; the 
evidence received since the August 2003 decision includes 
evidence that is neither cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back disability for the period prior to May 31, 2008, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242, 5243 (2008).

2.  The criteria for a rating in excess of 20 percent for low 
back disability for the period beginning on May 31, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242, 5243 (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a chronic 
pulmonary condition, to include asthma, bronchitis, and 
breathing problems.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

       A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in June 2006 and December 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  A May 2008 
letter advised the Veteran of the types of evidence to 
submit, such as statements from his doctor, statements from 
other individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, each of the abovementioned letters advised the 
Veteran of the type of evidence needed to establish a 
disability rating, including evidence addressing the impact 
of his condition on employment and the severity and duration 
of his symptoms, and of the evidence the needed to establish 
an effective date.  Id.  The Veteran was provided with the 
rating criteria to establish disability ratings for his 
disability in the July 2007 statement of the case and the May 
2008 notice letter.  The claim was last readjudicated in 
October 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Additionally, the evidence obtained 
during the course of the appeal resulted in an increased 
rating in the evaluation for the Veteran's low back 
disability.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

       B.  Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

       C.  Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

		1.  Prior to May 31, 2008

For the period prior to May 31, 2008, the Veteran's low back 
disability (characterized as low back pain with early 
degenerative arthritis of the lumbar spine) is rated as 10 
percent disabling under the general criteria for rating 
disabilities of the spine.  

In order to receive a higher rating, there must be forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine cannot be greater than 120 
degrees.  At the July 2006 VA examination, forward flexion of 
the thoracolumbar spine was to 80 degrees.  No pain was 
indicated.  Additionally, the examiner opined that there was 
no additional loss of motion on repetitive use of the joint 
due to pain, fatigue, weakness, or lack of endurance.  
Furthermore, extension was to 10 degrees, with pain at 10 
degrees.  Lateral flexion was to 30 degrees bilaterally and 
lateral rotation was to 30 degrees bilaterally.  The combined 
range of motion was therefore 210 degrees.  Moreover, the 
examiner specifically opined that there was no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Gait was noted to be normal and no abnormal spinal contour 
(such as reversed lordosis, scoliosis, or kyphosis) was 
found.  

Although there are multiple treatment records for the 
Veteran's low back, both through VA and private physicians, 
none of the records indicates limitation of motion such that 
would warrant a higher rating.  In fact, the only other range 
of motion testing was done at the March 2004 VA examination.  
The report of the March 2004 exam reveals that flexion was to 
100 degrees and extension was to 30 degrees.  The Veteran 
displayed 40 degrees of side to side bending and 90 degrees 
of rotation.  Additionally, during the relevant time period, 
muscle strength has consistently been full and gait was 
consistently within normal limits.  Furthermore, the July 
2006 VA examiner indicated that there was no dizziness or 
unsteadiness, but there were monthly falls.  No flare-ups 
were noted.  Also noted was mild stiffness, moderate spasm in 
the low back, and moderate daily pain with radiation, but no 
weakness.  Therefore, based upon the medical evidence for 
this time period, a higher rating is not warranted for 
limitation of motion.

Although the Veteran has a diagnosis of intervertebral disc 
syndrome, at no time during the period of this claim has the 
Veteran described having any incapacitating episodes 
warranting prescription bed rest by a physician, nor does the 
medical evidence show that such bed rest has ever been 
prescribed.  (He did note many incapacitating episodes at the 
July 2006 VA exam; however, there is no evidence of 
prescription bed rest and he did not contend such was the 
case.)  Therefore, he cannot receive a higher rating based 
upon incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician, as defined by 38 C.F.R. § 4.71a.  

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that although the Veteran has consistently 
complained of radiation to the lower extremities and tingling 
(and some numbness/paresthesias at the March 2004 VA exam), 
he does not currently have any neurological diagnosis 
attributable to his low back disability.  At the March 2004 
and July 2006 VA examinations, sensory exam and deep tendon 
reflexes were normal.  Similarly, sensory exam at a VA 
physical therapy session in September 2005 was normal, and it 
was normal in February 2008.  Additionally, the Veteran has 
consistently denied bowel or bladder incontinence.  
Therefore, a separate rating under the codes for neurological 
involvement is not warranted.

		2.  Beginning on May 31, 2008

Based upon the findings at the May 2008 VA exam, the RO 
assigned a 20 percent rating for the Veteran's low back 
disability under the general criteria for rating disabilities 
of the spine.

The medical evidence for this time period includes the May 
2008 VA exam report, which indicates flexion to 60 degrees, 
with pain beginning and ending at 60 degrees.  Extension was 
to 10 degrees, with pain beginning and ending at 10 degrees.  
Lateral flexion was to 10 degrees, bilaterally, with pain 
beginning and ending at 10 degrees.  Lateral rotation was to 
10 degrees, bilaterally, with pain beginning and ending at 10 
degrees.  There was no additional loss of motion on 
repetitive use of the joint.  Although gait was found to be 
abnormal, the examiner noted that there was no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  As 
there is no evidence of forward flexion to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, 
there is no basis on which to grant a higher rating based 
upon limitation of motion.

Although the Veteran has a diagnosis of intervertebral disc 
syndrome, at no time during the period of this claim has the 
Veteran described having any incapacitating episodes 
warranting prescription bed rest by a physician, nor does the 
medical evidence show that such bed rest has ever been 
prescribed.  Therefore, he cannot receive a higher rating 
based upon incapacitating episodes of intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician, as defined by 38 C.F.R. § 4.71a.  

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that although the Veteran has consistently 
complained of radiation to the lower extremities and tingling 
(but he specifically denied numbness and paresthesias at the 
May 2008 VA exam), he does not currently have any 
neurological diagnosis attributable to his low back 
disability.  At the May 2008 VA examination sensory exam and 
deep tendon reflexes were normal.  Additionally, the Veteran 
has consistently denied bowel or bladder incontinence.  
Therefore, a separate rating under the codes for neurological 
involvement is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for an increased rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether the Veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 






II.  Claim to Reopen 

	A.  Legal Authority

Generally, a claim which has been denied in a final RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

	B.  Analysis

Service connection for a chronic pulmonary condition, to 
include asthma, bronchitis, and breathing problems, was 
denied in an August 2003 rating decision.  The Veteran did 
not appeal this decision.  Therefore, it became final.  
38 C.F.R. § 20.1103.

The evidence considered at the time of this decision included 
service treatment records, which showed no evidence of a 
chronic pulmonary disorder, to include bronchitis or asthma, 
and VA treatment records showing the first evidence of any 
pulmonary condition in January 1999.  The claim was denied 
because there was no evidence of an etiological relationship 
between the current chronic pulmonary disorders and active 
military service.

The subsequently received medical evidence includes VA 
treatment records showing ongoing treatment for asthma, to 
include recent exacerbations and complaints of shortness of 
breath despite the use of inhalers.  Also added to the record 
is a January 1997 private medical record which notes a 25 
year history of nocturnal cough, wheezing, and shortness of 
breath.  There are also private records from Dr. Duncan from 
November 1999, which show follow-up treatment for asthma and 
chest pain.  Finally, a February 2008 VA medical record notes 
poor air movement, wheezing, and increased expiratory phase.

Because the Veteran has claimed that he has had constant 
pulmonary problems since service, and because the claim was 
previously denied due to the lack of a nexus between the 
current pulmonary diagnosis and active service, the newly 
added medical evidence indicating that the Veteran has a 25 
year history of nocturnal cough, wheezing, and shortness of 
breath is new and material.  It is neither cumulative nor 
redundant of the evidence previously of record, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.  Therefore, reopening of the claim is in order.


ORDER

Entitlement to a higher rating for low back disability is 
denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a pulmonary condition, to include 
asthma, bronchitis, and breathing problems, is granted.


REMAND

Although new and material evidence has been submitted in 
order to reopen the claim for entitlement to service 
connection for a pulmonary condition, to include asthma, 
bronchitis, and breathing problems, additional development 
must be undertaken before the claim can be adjudicated on the 
merits.

In this regard, the Board notes that the service treatment 
records contain notations regarding upper respiratory 
infection and bronchitis.  Additonally, the Veteran's current 
medical records indicate a 25 year history of nocturnal 
cough, wheezing, and shortness of breath, as well as a 
current diagnosis of shortness of breath, asthma, and 
breathing problems.  Therefore, a VA examination is 
warranted.

Additionally, at the Travel Board hearing before the 
undersigned, the Veteran indicated that he was attempting to 
obtain treatment records from a physician who treated him for 
pulmonary problems shortly after service.  The record was 
held open for 60 days in order for the Veteran to obtain the 
records.  No such records were submitted.  Therefore, while 
the case is in remand status, an additional attempt to obtain 
these records should be made by VA.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the 
RO/AMC should attempt to obtain all 
treatment records from the private 
physicians who were mentioned at the 
Board hearing as having treated the 
Veteran either shortly after service or 
many years after service, named Dr. 
Philben and Dr. Wolfe.

2.  The RO/AMC should schedule the 
Veteran for a VA pulmonary examination by 
a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
pulmonary condition, to include asthma, 
bronchitis, and breathing problems.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present pulmonary disability as to 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the disability is etiologically 
related to service.  Attention is 
directed to the service treatment records 
dated in September 1976 reflecting 
diagnoses of upper respiratory infection 
and bronchitis.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Then, the RO/AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


